Citation Nr: 0316084	
Decision Date: 07/15/03    Archive Date: 07/22/03

DOCKET NO.  00-06 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for hypertension.  

2.  Entitlement to a compensable initial disability rating 
for bilateral hearing loss.  

3.  Entitlement to a compensable initial disability rating 
for a scar status post removal of lipoma from the posterior 
neck.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from August 1967 to July 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The claims folder was subsequently 
transferred to the RO in Waco, Texas.

The veteran testified before the undersigned at a Board 
hearing in Washington, D.C. in August 2001.  A hearing 
transcript has been associated with the claims folder.  

The case returns to the Board following a remand to the RO in 
December 2001.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The evidence of record does not demonstrate hypertension 
with diastolic pressure predominantly 110 or more.  

3.  The veteran has Level I hearing loss in each ear.    

4.  The scar from removal of lipoma from the posterior neck 
is somewhat depressed.  There is no complaint or objective 
evidence of other abnormality such as pain, tenderness, 
keloid formation, adhesions, or associated limitation of neck 
function.  The scar measures three centimeters.  There is no 
significant disfigurement.      


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater 
than 10 percent for hypertension have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.104, Diagnostic Code 7101 (2002).   

2.  The criteria for a compensable initial disability rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21,  4.85, 
Diagnostic Code 6100 (2002); 38 C.F.R. § 4.87 (1998).  

3.  Prior to August 30, 2002, the evidence did not warrant a 
compensable evaluation for a scar status post removal or 
lipoma from the posterior neck.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.118, 
Diagnostic Codes 7800, 7803, 7804, 7805 (2002)

4.  Effective August 30, 2002, the criteria for a 10 percent 
disability rating for a scar status post removal of lipoma 
from the posterior neck have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.118, 
Diagnostic Code 7800 (2002); 67 Fed. Reg. 49,590 (July 31, 
2002) (to be codified at 38 C.F.R. pt. 4). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of the July 1998 rating decision and January 
2000 statement of the case, the RO generally provided the 
veteran and his representative with the applicable law and 
regulations and gave notice as to the evidence needed to 
substantiate his claims.  In addition, the Board's December 
2001 remand discussed the veteran's rights and obligations 
under the VCAA, as well as VA's responsibility to obtain 
certain types of evidence on the veteran's behalf.  In a 
January 2002 letter seeking to obtain evidence addressed in 
the Board's remand, the RO asked the veteran to list the VA 
facilities where he had been treated and to provide 
authorization to obtain records for treatment obtained 
through Tri-Care/military facilities, as well as from any 
other facility he received treatment relevant to the appeal.  
Accordingly, the Board finds that the veteran has been 
afforded all notice required by the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).      

With respect to the duty to assist, the RO secured the 
veteran's service medical records, VA medical records, and 
several medical examinations.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  The veteran did not respond to the 
RO's January 2002 letter seeking authorization to obtain 
additional evidence on his behalf.  See 38 U.S.C.A. § 
5103A(b) (a claimant must adequately identify and authorize 
VA to obtain records he wants VA to obtain on his behalf).  
The Board is satisfied that all reasonable efforts have been 
undertaken to assist the veteran in substantiating his claim, 
such that the duty to assist is met.  The Board is also 
satisfied as to compliance with its instructions from the 
December 2001 remand.  See Stegall v. West, 11 Vet. App. 268 
(1998).

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As he has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Factual Background

The veteran submitted his claim for service connection 
disability compensation immediately prior to his retirement 
from service.  Service medical records showed removal of 
lipoma from the posterior neck in 1990 and a diagnosis of 
hypertension in 1996.  Recorded blood pressure readings in 
the immediate period before separation include 146/89 in 
November 1997 and 108/73 in January 1998.  The report of his 
January 1998 retirement physical showed a blood pressure of 
137/93 sitting.  It was noted that he was taking medication 
for hypertension.  Examination of the skin and the head, 
face, and neck were normal.  Audiometric testing revealed 
puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-----
10
5
45
55
LEFT
-----
15
20
55
55

The average puretone threshold was 29 on the right and 36 on 
the left.  No speech recognition test results were shown.  
The report indicated that the veteran was retested in April 
1998, with the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
-----
10
10
40
55
LEFT
-----
10
15
50
55

The average puretone threshold was 29 on the right and 33 on 
the left.  Again, no speech recognition test results were 
provided.  

In connection with his claim, the veteran was afforded a VA 
general medical examination in May 1998.  His medications 
include Coumadin and Vasotec.  His blood pressure was under 
good control with medication.  On examination, blood pressure 
was 104/64 sitting, 102/58 recumbent, and 126/80 standing.  
There was a scar on the posterior neck secondary to lipoma 
removal.  It measured three centimeters.  There was no 
tenderness or keloid formation.  The examiner noted that 
there was another lipoma just below the scar.    

Also in May 1998, the veteran underwent a VA audiology 
examination.  He described difficulty hearing when background 
noise was present or if he was not looking directly at the 
speaker.  Examination revealed puretone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-----
15
15
60
60
LEFT
-----
5
20
60
55

The average puretone threshold was 38 in the right ear and 35 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent in each ear.  

In a July 1998 rating decision, the RO, in pertinent part, 
granted service connection for hypertension and assigned a 10 
percent disability rating.  It also granted service 
connection for bilateral hearing loss and scar on the 
posterior neck from lipoma removal, assigning each disability 
a noncompensable (zero percent) rating.  

The veteran testified at a Board hearing in August 2001.  He 
related that there was no discomfort in the area of the scar 
from removal of the lipoma from his neck.  However, there 
could be pain or tenderness if he touched it for a period of 
time, so he did not touch it.  He described having pain 
associated with recurrence of lipoma on the neck, which was 
scheduled to be removed.  The veteran indicated that his 
hearing loss had gotten worse since the VA examination.  He 
had to be looking at the speaker to hear what was said.  The 
veteran took medication for hypertension every day, including 
Vasotec and a diuretic.  He was also taking Coumadin and a 
medication for cholesterol.  He related that his blood 
pressure was under control with medication.  The veteran was 
not currently being medically followed for hypertension, but 
went to VA regularly for blood work associated with Coumadin 
and sometimes had his blood pressure checked.    

Pursuant to the Board's remand, the veteran was afforded a VA 
dermatology examination in February 2002.  The examiner noted 
that a second lipoma had been removed from the veteran's 
posterior neck.  The veteran has no complaints referable to 
the service-connected scar; there was no tenderness, pain, 
itching, or other symptom.  Pertinent examination revealed a 
three-centimeter horizontal scar.  There was no tenderness, 
evidence of keloid formation, adhesions, of limitation of 
neck function.  The scar was somewhat depressed.  The 
examiner similarly found no symptoms or complaints relative 
to the scar from the second lipoma removal.  The examination 
report included two color photographs of the affected area.  

Also in February 2002, the veteran underwent another VA 
audiology examination.  At that time, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-----
10
15
50
50
LEFT
-----
10
20
55
55

Average puretone thresholds were 31 on the right and 35 on 
the left.  Speech audiometry revealed speech recognition 
ability of 96 percent in the right ear and 100 percent in the 
left ear.  

The RO secured the veteran's VA medical records dated through 
January 2002.  Notes dated in November 2000 indicated that 
blood pressure was 131/93.  The veteran was still taking 
medication daily.  An entry from September 2001 related that 
blood pressure taken in May 2001 was 151/93.  Blood pressure 
taken in November 2001 was 131/81.  



Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2002).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).  Reasonable doubt 
as to the degree of disability is resolved in the veteran's 
favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

1.  Hypertension

Hypertension is rated as 10 percent disabling under 
Diagnostic Code (Code) 7101, hypertensive vascular disease.  
38 C.F.R. § 4.104.  Under Code 7101, a 10 percent rating is 
assigned when diastolic pressure is predominantly 100 or 
more, or; systolic pressure is predominantly 160 or more.  
Ten percent is also the minimum evaluation for an individual 
with a history of diastolic pressure predominantly 100 or 
more who requires continuous medication for control.  A 20 
percent evaluation is in order when diastolic pressure is 
predominantly 110 or more, or; systolic pressure is 
predominantly 200 or more.  

In this case, the evidence of record fails to demonstrate 
diastolic pressure predominantly 110 or more.  38 C.F.R. § 
4.7.  In fact, the highest diastolic reading is 93.  However, 
the veteran requires medication on a daily basis for control 
of hypertension.  Thus, it appears that the disability from 
hypertension falls squarely within the criteria for a 10 
percent rating and no more.  Accordingly, the Board finds 
that the preponderance of the evidence is against an initial 
disability rating greater than 10 percent for hypertension.  
38 C.F.R. § 4.3.    

2.  Bilateral Hearing Loss

The veteran's bilateral hearing loss is evaluated as 
noncompensable.  During the pendency of the veteran's appeal, 
VA promulgated new regulations amending the rating criteria 
for hearing impairment, effective June 10, 1999.  See 64 Fed. 
Reg. 25,202 - 25,210 (May 11, 1999) (codified at 38 C.F.R. 
pt. 4).  Generally, where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, when 
amended regulations expressly state an effective date and do 
not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded, notwithstanding Karnas.  
38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997); VAOPGCPREC 3-2000.  Therefore, prior to June 10, 
1999, the Board may apply only the previous version of the 
rating criteria.  As of June 10, 1999, the Board must apply 
whichever version of the rating criteria is more favorable to 
the veteran.

The Board notes that the RO considered the amendments to the 
regulations in its January 2000 statement of the case, such 
that the veteran is not prejudiced by the Board's current 
consideration of his claim.  Bernard, 4 Vet. App. at 392-94.  
In any event, after careful review of the regulations in 
question, the Board finds that the changes are not 
significant to this particular veteran's claim and that the 
amended regulation is not more favorable to the veteran than 
the previous version.    

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
disability is established, levels of hearing loss are 
determined by considering the average puretone threshold and 
speech discrimination percentage scores.  38 C.F.R. § 
4.85(b), Table VI (2001); 38 C.F.R. § 4.87, Table VI (1998).  
Disability ratings are assigned by combining a level of 
hearing loss in each ear.  38 C.F.R. § 4.85(e), Table VII 
(2001); 38 C.F.R. § 4.87, Table VII (1998).  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992) (assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered). 

In this case, applying the results from both the May 1998 and 
February 2002 VA examinations to Table VI yields a Roman 
numeral value of I for both the right ear and the left ear.  
Applying these values to Table VII, the Board finds that the 
veteran's hearing loss is evaluated as zero percent 
disabling.  The Board notes that findings from the VA 
examinations are consistent with test results shown in 
service.  Accordingly, the Board finds that the preponderance 
of the evidence is against entitlement to a compensable 
initial disability rating for bilateral hearing loss.  
38 C.F.R. § 4.3. 

3.  Scar Status Post Removal of Lipoma from the Posterior 
Neck

The veteran's neck scar is evaluated as noncompensable under 
Code 7800, disfigurement of the head, face, or neck.  
38 C.F.R. § 4.118.  During the pendency of the veteran's 
appeal, VA promulgated new regulations concerning the 
evaluation of skin disabilities, including scars, effective 
August 30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 2002) (to 
be codified at 38 C.F.R. pt. 4).  As discussed above, from 
the effective date of the amendment, the version of the 
regulation more favorable to the veteran will apply.  Karnas, 
1 Vet. App. at 313; DeSousa, 10 Vet. App. at 467; 38 U.S.C.A. 
§ 5110(g).  Thus, prior to August 30, 2002, the Board may 
apply only the previous version of the rating criteria.  As 
of August 30, 2002, the Board must apply whichever version of 
the rating criteria is more favorable to the veteran.

The Board notes that, by letter dated in February 2003, the 
veteran was apprised of the change in the regulations, 
provided with the text of the changes, advised that the Board 
intended to consider and rely on those changes, and given an 
opportunity to submit additional evidence or argument.  He 
did not respond to the letter.  Thus, there is no prejudice 
to the veteran in proceeding to evaluate the claim under the 
amended rating criteria.  Bernard, 4 Vet. App. at 392-94.

Under the previous rating criteria, Code 7800, disfiguring 
scars of the head, face, or neck, provides for a 
noncompensable rating for slight disfigurement.  A 10 percent 
rating is assigned when disfigurement is moderate.  A maximum 
10 percent rating is assigned under Codes 7803 and 7804 if a 
scar is superficial and poorly nourished with repeated 
ulceration or is superficial and tender and painful on 
objective demonstration, respectively.  Under Code 7805, 
other scars are rated according to limitation of function of 
the affected part.  38 C.F.R. § 4.118 (2002).       

Under the amended rating criteria, Code 7800, disfigurement 
of the head, face, or neck, lists eight characteristics of 
disfigurement used for evaluating disability: scar five or 
more inches (13 or more centimeters (cm.)) in length; scar at 
least one quarter inch (0.6 cm.) wide at widest part; surface 
contour of scar elevated or depressed on palpation; scar 
adherent to underlying tissue; skin hypo-or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.); underlying 
soft tissue missing in an area exceeding six square inches 
(39 sq. cm.); skin indurated and inflexible in an area 
exceeding six 
square inches (39 sq. cm.).  A 10 percent evaluation is 
assigned when the disability has one characteristic of 
disfigurement.  See 38 C.F.R. § 4.31 (where the Schedule does 
not provide a zero percent rating, a zero percent shall be 
assigned if the requirements for a compensable rating are not 
met).  A superficial and unstable (involving frequent loss of 
covering of skin over the scar) scar may be assigned a 
maximum 10 percent rating.  Code 7803 (to be codified at 38 
C.F.R. pt. 4).  Similarly, a scar that is superficial and 
painful on examination may be assigned a maximum 10 percent 
rating.  Code 7804 (to be codified at 38 C.F.R. pt. 4).  
Finally, a scar may also be evaluated based on limitation of 
function of the affected part.  Code 7805 (to be codified at 
38 C.F.R. pt. 4).

Neither VA examination reports nor the color photographs of 
the scar suggest any significant disfigurement to warrant a 
compensable rating under the previous version of Code 7800.  
In addition, the evidence of record shows no complaint of 
tenderness, pain, itching, or other symptom and no evidence 
of adhesions, keloid formation, or limitation of neck 
function.  The scar measures only three centimeters.  
However, February 2002 VA examination report shows that the 
scar is somewhat depressed.  Depressed contour of the scar is 
one characteristic of disfigurement under the amended version 
of Code 7800, which is sufficient to warrant a 10 percent 
disability rating.  38 C.F.R. § 4.7.  In the absence of 
additional characteristics of disfigurement, or with visible 
or palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features, a 30 
percent rating is in order. Id.  Therefore, resolving doubt 
in the veteran's favor, the Board finds that the evidence 
supports no more than a 10 percent disability rating for scar 
status post removal of lipoma from the posterior neck.  
38 C.F.R. § 4.3.  Because it is based on the change in the 
rating criteria, the Board finds that the increase is 
effective from the effective date of the amendment, August 
30, 2002.  Prior to that amendment, the evidence did not 
support a compensable evaluation.            


ORDER

An initial disability rating greater than 10 percent for 
hypertension is denied.  

A compensable initial disability rating for bilateral hearing 
loss is denied.  

Prior to August 30, 2002, a compensable evaluation for a scar 
status post removal of lipoma from the posterior neck is 
denied.  

Subject to the law and regulation governing the payment of 
monetary benefits, an initial 10 percent disability rating 
for a scar status post removal of lipoma from the posterior 
neck is granted, effective August 30, 2002.  




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

